United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1791
Issued: February 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 7, 2016 appellant, through counsel, filed a timely appeal from a May 18,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merit decision in this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 4, 2015 appellant then a 53-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed carpal tunnel syndrome as a result of
performing repetitive duties required in her job. She first became aware of her condition on
November 3, 2014 and realized that it was causally related to her employment on
December 17, 2014. Appellant stopped work on January 9, 2015.
In a statement dated January 9, 2015, appellant indicated that on December 15, 2014 she
experienced severe pain and numbness in her left wrist while working on a flat sorter machine.
She indicated that her hand pain continued daily until January 2, 2015 when it became
unbearable and she sought treatment.
Appellant was treated in an emergency room on January 2, 2015 by Dr. Russell Harris,
Board-certified in emergency medicine, who diagnosed carpal tunnel syndrome and prescribed
medication. She submitted a January 2, 2015 work excuse form, signed by an unidentified health
care provider, who noted that appellant could return to work in two to three days.
Appellant came under the treatment of Dr. John M. Bednar, a Board-certified orthopedist,
for bilateral carpal tunnel syndrome. In duty status reports dated January 9 to 23, 2015,
Dr. Bednar diagnosed bilateral carpal tunnel syndrome and noted that appellant could work with
restrictions. In a January 23, 2015 attending physician’s report, he diagnosed median
neuropathy, bilateral carpal tunnel syndrome, bilateral ulnar neuropathy, bilateral cubital tunnel
syndrome, and degenerative arthritis of the carpometacarpal joint and left elbow. Dr. Bednar
noted appellant’s symptoms were due to work activities. He checked a box marked “yes” that
appellant’s condition was caused or aggravated by work activity indicating that her symptoms
were secondary to hand use. Dr. Bednar returned her to work with restrictions.
On February 9, 2015 OWCP advised appellant of the type of evidence needed to establish
her claim, particularly a physician’s reasoned opinion addressing the relationship between her
claimed condition and specific work factors.
In a statement dated February 18, 2015, appellant asserted that her repetitive job duties as
a mail handler caused her bilateral hand conditions. She indicated that she does not have any
hobbies outside of work. Appellant noted her symptoms of wrist, hand, and thumb pain and
numbness were worse at night. She reported having worked as a mail handler for 15 years lifting
and pushing all-purpose containers, hampers and tubs with sacks of mail weighing up to 100
pounds, for eight hours a day for five days a week.
Appellant provided a January 9, 2015 report from Dr. Bednar who treated appellant for
bilateral hand pain, numbness and tingling in the thumb, index, and long finger, and left elbow
stiffness and pain. She had a history of diabetes. Appellant had full range of motion of the
elbow, tenderness of the left medial epicondyle, and positive Tinel’s sign at the cubital and
carpal tunnel. X-rays of both wrists revealed degenerative arthritis at the carpometacarpal joint
of the thumb. An x-ray of the left elbow revealed mild degenerative change on the medial aspect
of the elbow. Dr. Bednar diagnosed median neuropathy, bilateral carpal tunnel syndrome,

2

bilateral ulnar neuropathy, bilateral cubital tunnel syndrome, and degenerative arthritis of the
carpometacarpal joint, thumb, and left elbow. He returned appellant to light duty.
In a January 16, 2015 duty status report, Dr. Bednar diagnosed bilateral carpal tunnel
syndrome and returned appellant to work full time with restrictions. Appellant submitted a
February 3, 2015 work status report from Dr. Bednar which reflected a diagnosis of left carpal
tunnel syndrome and triggering of the left index. Dr. Bednar continued appellant’s work
restrictions. In February 6 and 20, 2015 attending physician’s reports, he noted appellant’s
symptoms were secondary to work activities. Dr. Bednar again noted, by checking a box marked
“yes” that appellant’s condition was caused or aggravated by work activity indicating that her
symptoms were due to hand use. Dr. Bednar returned her to work with restrictions. In a work
capacity evaluation dated February 6, 2015, he returned appellant to full-time light-duty work.
In an April 6, 2015 decision, OWCP denied appellant’s claim, finding that she failed to
establish that her claimed medical condition was related to the established work-related events.
On April 14, 2015 appellant requested an oral hearing which was held on July 9, 2015.
She also submitted records of previous medical treatment. This included an August 30, 2010,
work status note from Dr. Victor Diaz, a Board-certified family practitioner advising that
appellant could return to full duty. In notes dated May 25 and August 12, 2013, Dr. Diaz noted
that appellant could return to work full duty in six months.3
In an April 22, 2015 report, Dr. Bednar treated appellant for bilateral hand pain,
numbness and tingling in her thumb, index and long finger, and stiffness in her left elbow.
Appellant reported her symptoms had been progressive since December 2014. Dr. Bednar noted
that a January 16, 2015 electromyogram (EMG) revealed left median motor latency and mild
slowing across the ulnar nerve at the elbow. Steroid injections into her left side carpal tunnel and
left thumb and finger did not improve her condition. Dr. Bednar noted treating appellant on
April 3, 2015 for bilateral wrist pain, swelling, and weakness. He diagnosed median neuropathy,
bilateral carpal tunnel syndrome, bilateral ulnar neuropathy, bilateral cubital tunnel syndrome,
degenerative arthritis of the carpometacarpal joint, thumb, and left elbow, and flexor
tenosynovitis of the left thumb and left index finger. Dr. Bednar opined that the causality of the
median and ulnar neuropathy and flexor tenosynovitis diagnoses was multifactorial. He noted
that appellant’s diabetes did have some causal relation with regards to these diagnoses, but
opined that appellant’s work history and work activities as a postal handler were responsible for
material worsening of these diagnoses and the resultant impairment. Dr. Bednar noted that
appellant was not receptive to surgery. He advised that surgery would not return appellant to
normal status and the prognosis for return to pain free function was poor. Dr. Bednar advised his
opinion was set forth within a reasonable degree of medical certainty.
In a decision dated September 3, 2015, an OWCP hearing representative affirmed the
April 6, 2015 decision.
3

Dr. Diaz did not specify any condition for which appellant was treated. Appellant also submitted medical
records from Dr. Annie M. Peter, a Board-certified internist, and Dr. Alan Askenase, a Board-certified cardiologist,
from 2012 and 2013 who treated appellant for cardiac and other nonorthopedic conditions. On September 9, 2013
Dr. Askenase returned appellant to full duty.

3

On October 2, 2015 appellant requested reconsideration. She submitted a January 16,
2015 EMG which revealed severe left subacute carpal tunnel syndrome and moderate right
chronic carpal tunnel syndrome, and left chronic cubital tunnel syndrome. A May 22, 2015
EMG revealed moderate left chronic carpal tunnel syndrome and early/mild right chronic carpal
tunnel syndrome.
Appellant was treated by Dr. Bruce Monoghan, a Board-certified orthopedist, on July 20,
2015, for pain in both hands and arms which was present since November 2014. Appellant
attributed her symptoms to pushing and pulling heavy equipment and repetitive lifting of mail
and mail tubs. Findings included tenderness in the trapezius, deltoid, biceps muscle, and positive
Tinel’s sign. X-rays of both elbows were unremarkable and x-rays of the wrists and thumb
revealed basilar joint arthritis. Dr. Monoghan diagnosed bilateral carpal tunnel syndrome and
ulnar neuropathy, left index finger and left thumb stenosing tenosynovitis, bilateral thumb
carpometacarpal degenerative joint disease and possible fibromyalgia. He recommended carpal
tunnel braces, diagnostic injections and continued limited duty.
In reports dated August 3 and 31, 2015, Dr. Monoghan noted positive Tinel’s sign in both
hands and tenderness over the A1 pulley of her left thumb and index finger. He performed a
steroid injection of both thumb and index fingers. Dr. Monoghan noted significant improvement
in symptoms and range of motion after the injections. On September 23, 2015 he noted the
injections afforded appellant some relief, but she still remained symptomatic in her index and
middle fingers. Dr. Bednar noted limited range of motion over the A1 pulley and thumb with
positive Tinel’s sign. Dr. Monoghan recommended endoscopic carpal tunnel release and A1
pulley release of the thumb on the left hand and left A1 pulley release of the index finger with
traction tenolysis of the deep and superficial flexor tendons. On October 29, 2015 appellant
underwent left index finger A1 pulley release traction tenolysis, left thumb A1 pulley release and
left endoscopic carpal tunnel release.4 On November 9, 2015 Dr. Monoghan treated appellant in
follow-up and reported experiencing significant discomfort and she was uncertain whether the
numbness and tingling resolved. He recommended physical therapy.
In a decision dated May 18, 2016, OWCP denied modification of the September 3, 2015
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, the employee must submit sufficient evidence to establish that
he experienced a specific event, incident or exposure occurring at the time, place, and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.5
4

The full October 29, 2011 operative report is not in the record.

5

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

4

Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
It is undisputed that appellant’s duties as a mail handler included lifting and pushing allpurpose containers, hampers and tubs with sacks of mail weighing up to 100 pounds. It is also
undisputed that appellant was diagnosed with bilateral carpal tunnel syndrome and ulnar
neuropathy, left index finger and left thumb stenosing tenosynovitis, and bilateral thumb
carpometacarpal degenerative joint disease. However, appellant failed to submit sufficient
medical evidence to establish that her diagnosed medical conditions are causally related to
specific factors of her federal employment.
In his April 22, 2015 report, Dr. Bednar noted appellant’s progressive symptoms since
December 2014. He diagnosed median neuropathy, bilateral carpal tunnel syndrome, bilateral
ulnar neuropathy, bilateral cubital tunnel syndrome, degenerative arthritis of the carpometacarpal
joint, thumb, and left elbow, and flexor tenosynovitis of the left thumb and left index finger.
Dr. Bednar opined that the diagnosed median and ulnar neuropathy and flexor tenosynovitis had
multifactorial causality. Dr. Bednar opined within a reasonable degree of medical certainty that
appellant’s diabetes had some effect on these diagnoses, but he opined that appellant’s work
history and work activities as a postal handler were responsible for material worsening of these
diagnoses and the resultant impairment. The Board finds that, although Dr. Bednar supported
causal relationship, he did not provide medical rationale explaining the basis of his conclusory
opinion regarding the causal relationship.9 Dr. Bednar did not explain the process by which
6

S.P., 59 ECAB 184, 188 (2007).

7

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

Solomon Polen, 51 ECAB 341 (2000).

9

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).

5

repetitively lifting and pushing all-purpose containers, hampers, and tubs with sacks of mail
would cause or aggravate the diagnosed conditions. This report is thus insufficient to establish
appellant’s claim.
Attending physician reports from Dr. Bednar dated January 23 to February 20, 2015
noted diagnoses and indicated that appellant’s symptoms were secondary to work activities.
Dr. Bednar noted by checking a box marked “yes” that appellant’s condition was caused or
aggravated by an employment duty and indicating that her symptoms were secondary to hand
use. The Board has held that when a physician’s opinion on causal relationship consists only of
checking “yes” to a form question, without explanation or rationale, that opinion is of diminished
probative value and is insufficient to establish a claim.10 Other reports from Dr. Bednar are of
limited probative value as they did not further address causal relationship.
Reports from Dr. Monoghan dated July 20 to September 23, 2015 noted appellant’s
treatment for pain in both hands and arms. Appellant attributed her symptoms to pushing and
pulling heavy equipment and repetitive lifting of mail and mail tubs. He noted findings and
diagnosed bilateral carpal tunnel syndrome and ulnar neuropathy, left index finger and left thumb
stenosing tenosynovitis, bilateral thumb carpometacarpal degenerative joint disease and possible
fibromyalgia. On October 29, 2015 Dr. Monoghan performed a left index finger A1 pulley
release traction tenolysis, left thumb A1 pulley release and left endoscopic carpal tunnel release.
Regarding causal relationship, he repeats the history of injury as reported by appellant without
providing his own opinion regarding whether appellant’s condition was work related. To the
extent that Dr. Monoghan is providing his own opinion, he failed to provide a rationalized
opinion regarding the causal relationship between appellant’s diagnosed conditions and the
factors of employment believed to have caused or contributed to such condition.11 Therefore,
these reports are insufficient to meet appellant’s burden of proof.
Other medical evidence of record is of limited probative value as it either predates the
onset of appellant’s claimed condition or does not specifically address how the accepted work
factors caused or aggravated the claimed condition.12 Consequently, the medical evidence of
record is insufficient to establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.13 Appellant failed to submit such evidence and OWCP
therefore properly denied appellant’s claim for compensation.
10

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006).

11

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
12

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

On appeal appellant, through counsel, disagrees with OWCP’s decision denying her
claim for compensation and noted that she submitted sufficient evidence to establish her claim.
As noted above, the medical evidence does not establish that appellant’s diagnosed conditions
are causally related to her employment. Reports from appellant’s physician’s failed to provide
sufficient medical rationale explaining how appellant’s injuries are causally related to particular
employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an
occupational disease causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 18, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 22, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

